DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner 2016/0024964 in view of Izumitani JP 11-334617.
	In regards to Independent Claim 1, Weiner teaches an oil tank (72) for a gas turbine engine (20), comprising; an oil cavity (74) defined within structural walls (wall 68 and outer wall of 74) of a nacelle (68) of the gas turbine engine, the oil cavity having an oil inlet and an oil outlet (oil in and out in figure 4); at least one of the structural walls having an interior side facing the oil cavity and an exterior side opposite the interior side (interior and exterior walls of outer wall of cavity 74), the exterior side including a plurality of fins (84) extending therefrom and exposed to an ambient air stream during steady state operation of the gas turbine engine (84 exposed to flow W in figure 12).  However, Weiner does not teach upstanding protrusions in the oil cavity fully immersed in oil during steady state operation.  Izumitani teaches using an oil tank (71) with protrusions (fins 75) fully immersed in oil (76) during operation, wherein the fins conduct heat between the oil and the wall (Solution of Abstract).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use the internal fins of Izumitani in the oil tank of Weiner, in order to assist in conduction of heat between the oil in the tank and the wall of the tank (Solution in Abstract).
Dependent Claim 6, Weiner in view of Izumitani teaches the invention as claimed and discussed above, and Weiner further teaches that the plurality of fins (84) are aligned with the direction of travel of the ambient air stream (as shown in figures 3, 8, 12, 13).
	Regarding Dependent Claim 7, Weiner in view of Izumitani teaches the invention as claimed an discussed above, and Weiner further teaches an inlet scoop (76) directing the ambient air stream (W) to the plurality of fins (84).
	Regarding Dependent Claim 8, Weiner in view of Izumitani teaches the invention as claimed and discussed above, and Weiner further teaches an outlet scoop (outlet scoop in figure 12 below) directing air from the plurality of fins back to the ambient air stream (flow from 84 shown in figure 12).

    PNG
    media_image1.png
    261
    471
    media_image1.png
    Greyscale

Figure 12 of Weiner
	In regards to Independent Claim 9, Weiner teaches a gas turbine engine (20) comprising: a casing (68 and outer surface of 74) of the gas turbine engine; an oil system including an oil tank (system with tank 74), a plurality of oil lines interconnecting the oil tank with components of the gas turbine engine requiring one or more of heating or cooling (lines between 74 and engine components in figure 2), and at least one pump (pump shown in lines in figure 2) configured for circulating oil through the oil system; and the oil tank being integrated Dependent Claim 10, Weiner in view of Izumitani teaches the invention as claimed an discussed above, and Weiner further teaches that the ambient air stream (W) flows through a bypass air duct (duct downstream of fan 42 shown in figure 3) between a nacelle (nacelle outside 42) and a core casing (82) of the gas turbine engine.
	Regarding Dependent Claim 11, Weiner in view of Izumitani teaches the invention as claimed an discussed above, and Weiner further teaches that the at least one pump includes a main oil pump to which cooled oil is directed from the oil outlet (oil pump directly downstream from 74 in figure 2).
	Regarding Dependent Claim 12, Weiner in view of Izumitani teaches the invention as claimed an discussed above, and Weiner further teaches a fuel and oil heat exchanger (Engine FOC) upstream of the oil tank (flow from Engine FOC returns to 74 in figure 2), the fuel and oil heat exchanger transferring heat form hot oil to engine fuel being directed to a fuel supply 
	Regarding Dependent Claim 17, Weiner in view of Izumitani teaches the invention as claimed an discussed above, and Weiner further teaches that the plurality of fins (84) are aligned with the direction of travel of the ambient air stream (as shown in figures 3, 8, 12, 13).
In regards to Independent Claim 18, Weiner teaches a method for thermally regulating oil (with system 72) in a gas turbine engine (20), comprising; feeding oil to be thermally regulated into an oil tank (line entering 74) integrated within a nacelle (core nacelle 68 and outer surface of 74) of the gas turbine engine; and transferring heat between the oil within the oil tank and an ambient air stream flowing through a plurality of fins (84) located on an exterior side of the structural wall opposite the interior side (84 on outer side of 74 as shown in figure 12).  However, Weiner does not teach upstanding protrusions in the oil cavity fully immersed in oil during steady state operation.  Izumitani teaches using an oil tank (71) with protrusions (fins 75) fully immersed in oil (76) during operation, wherein the fins conduct heat between the oil and the wall (Solution of Abstract).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use the internal fins of Izumitani in the oil tank of Weiner, in order to assist in conduction of heat between the oil in the tank and the wall of the tank (Solution in Abstract).
Regarding Dependent Claim 19, Weiner in view of Izumitani teaches the invention as claimed an discussed above, and Weiner further teaches transferring heat from hot oil to engine fuel (through engine FOC in figure 2) being directed to a fuel supply system (system including pump, fuel metering in figure 2).
	Regarding Dependent Claim 20, Weiner in view of Izumitani teaches the invention as claimed an discussed above, and Weiner further teaches directing the ambient air stream (W) through a bypass air duct (duct downstream of 42 in figure 3) between a nacelle (outside 42) .
Claims 2-3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner in view of Izumitani as applied to claims 1 and 9 above, and further in view of Tajiri 2019/0195132.
	Regarding Dependent Claims 2, 3, 13, 14, Weiner in view of Izumitani teaches the invention as claimed and discussed above.  However, Weiner in view of Izumitani does not teach that the height of the protrusions is between 90 and 300 thousandths of an inch, or that the protrusions have a circular or elliptical cross-section.  Tajiri teaches that the geometry and height of a cooling protrusion is selected to maximize the transfer of energy at maximum engine load (paragraph [0004]).  Therefore, the height and shape of cooling protrusions are recognized as result-effective variables, i.e. variables which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that optimizing the shape and size of the protrusions will optimize heat transfer during maximum engine load, as taught by Tajiri, and it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the protrusions of Weiner in view of Izumitani to be between 90 and 300 thousandths of an inch tall with a circular or elliptical cross-section, in order to maximize heat transfer during maximum engine load.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner in view of Izumitani as applied to claims 1 and 9 above, and further in view of Ingersoll 2014/0369857.
Regarding Dependent Claims 5 and 16, Weiner in view of Izumitani teaches the invention as claimed and discussed above.  However, Weiner in view of Izumitani does not teach that the spacing between the protrusions is between 60 and 200 thousandths of an inch.  Ingersoll teaches that the spacing of protrusions controls the thermal performance of the heat exchanger (paragraph [0126]).  Therefore, the spacing of cooling protrusions are recognized as a result-effective variable, i.e. variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the spacing between protrusions will increase heat transfer, as taught by Ingersoll, and it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the spacing of the protrusions of Weiner in view of Izumitani to be between 60 and 200 thousandths of an inch, in order to control the amount of heat transfer during operation.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner in view of Izumitani as applied to claims 1 and 9 above, and further in view of Ribarov 2015/0023776.
	Regarding Dependent Claims 4 and 15, Weiner in view of Izumitani teaches the invention as claimed and discussed above.  However, Weiner in view of Izumitani does not teach that the protrusions are porous.  Ribarov teaches using metal foams for a heat exchanger (paragraph [0019]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the protrusions of Weiner in view of Izumitani out of metal foam, as taught by Ribarov, in order to reduce the weight and increase the conductivity of the protrusions (paragraph [0019]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741